Citation Nr: 1618107	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1991 to April 1995, with service from May 1995 to January 2003 considered dishonorable and not valid for the purposes of establishing entitlement to VA benefits.  

This matter comes before the Board of Veterans Appeals on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared at a Videoconference hearing in February 2016.  A transcript is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected hypertension is more severe than what is currently contemplated in the assigned noncompensable evaluation.  It appears that VA treatment records may not be included in the electronic record, and the Veteran has alleged an increased severity of the service-connected disorder since he was last examined by VA in 2009. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical treatment records for the Veteran, to include primary care clinic notes from the VA outpatient facility in Broward County, Florida.  Should no additional records be located after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA internal medicine examination to determine the severity of service-connected essential hypertension.  The examiners must ensure that:

-Three successive readings be taken according to regulatory guidelines

-The examiner discuss the more severe readings noted by the Veteran according to documented in-service findings as well as the alleged increases in diastolic pressure observed in home readings

-The examiner discusses the impact of prescribed medication in controlling hypertension as well as the Veteran's compliance with the medication regimen.  

The level of functional impairment associated with the hypertension should be discussed, and any conclusions offered in the narrative portion of the examination report should be supported with appropriate rationales.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should resolution not be fully favorable, issue an appropriate supplemental statement of the case and return the appeal to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







